Citation Nr: 0620938	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from May 1951 to 
March 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2004 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a decision of the Board in 
March 2004 granting the veteran's claim of entitlement to 
service connection for a back disability and assigned an 
evaluation of 40 percent for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine effective 
April 25, 2000.

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for a back 
disorder, the Board may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

During the appeal period, the veteran's spinal disability has 
been primarily manifested by paravertebral muscle spasms, 
severe limitation of motion of the lumbosacral spine, and 
sciatic pain radiating to the entire left lower extremity.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in November 2004 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded examinations of his spine for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The appellant and his representative 
have had ample opportunity to present evidence and argument 
in support of the appeal, and the timing of the VCAA 
furnished in November 2004 by the RO and was not in any way 
prejudicial to him.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In the appellant's case, it should be noted that, prior to 
September 23, 2002, the effective date of the first revision 
to the criteria for rating intervertebral disc syndrome, the 
maximum evaluation provided by Diagnostic Code 5295, 
pertaining to lumbosacral strain, and by Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine, 
was 40 percent, which is the rating in effect for the 
veteran's service-connected spinal disability, and that a 
higher evaluation of 60 percent was provided only by 
Diagnostic Code 5293, which required a showing of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

VA X-rays of the veteran's lumbosacral spine in January 2001 
showed moderate degenerative changes and disc space narrowing 
at the L4-5 and L5-S1 levels.  At a VA orthopedic examination 
in May 2003, examination of the veteran's back showed 
paralumbar muscle spasms, decreased sensation in the left leg 
in the L-5 and S-1 nerve root distribution, a positive 
straight leg raising test on the left, and marked limitation 
of motion of the lumbar spine with flexion to only 30 
degrees.  There was, however, no motor or reflex defect.  

At a VA spine examination in August 2005, the veteran 
complained of excruciating low back pain.  He indicated to 
the examining physician that he was incapacitated during 
flare-ups of low back pain precipitated when he turned to 
certain positions.  He also stated that due to back pain he 
needed for his wife to help him to put on socks and shoes and 
to dry himself after he took a shower.  On physical 
examination, findings included much more limitation of motion 
of the lumbosacral spine since the earlier examination in May 
2003; sciatic pain radiation which affected the left buttock, 
left thigh, left leg, and left foot; more back pain, 
subjectively, than at the time of the May 2003 examination; 
and a negative, or absent, left knee jerk.

It is noted that there is no indication in the record that 
during the appeal period any physician has prescribed bed 
rest as treatment for the veteran's back pain, and so his 
reported episodes of incapacitation due to low back pain do 
not meet the definition of incapacitating episodes in Note 
(1) to revised Diagnostic Code 5293.  Also, while severe 
limitation of motion of the veteran's lumbosacral spine was 
shown at the VA spine examination in August 2005, unfavorable 
ankylosis of the entire thoracolumbar spine, required for an 
evaluation of 50 percent under Diagnostic Code 5242 and the 
General Rating Formula For Diseases and Injuries of the 
Spine, has not been shown.

However, in the Board's view, the disability picture 
presented by the objective findings at the VA examinations in 
May 2003 and August 2005 of radiating sciatic pain, 
demonstrable muscle spasms, and an absent left knee jerk, 
along with the veteran's report of functional loss due to 
back pain, which is credible, more nearly approximate the 
criteria for an evaluation of 60 percent for degenerative 
disc disease/intervertebral disc syndrome under former 
Diagnostic Code 5293, and entitlement to that benefit is 
established.  See 38 C.F.R. § 4.7 (2005).  

The Board notes that at the time the veteran filed his claim 
for an increased disability evaluation on April 25, 2000, he 
enclosed photocopies of VA treatment records, including a VA 
outpatient treatment note dated in May 1999 showing that the 
treating VA physician discussed with him whether he might 
benefit from participating in a pain management program.  In 
April 2000, the veteran asserted that his service-connected 
lumbosacral spine disability had increased in severity due to 
the pain and functional loss he had been experiencing prior 
to the appeal period in this case, which commenced on the 
date of claim for increase, April 25, 2000.  During the 
appeal period, the veteran has consistently maintained in 
statements to treating and examining physicians and in 
written statements received by VA, that he has had the 
symptomatology of his service-connected back disorder which 
the Board in this decision has found warrants a schedular 
rating of 60 percent.  Because the Board finds that those 
statements by the veteran are credible, the Board also finds 
that there is no basis to assign staged ratings in deciding 
the veteran's claim on appeal but rather the veteran is 
entitled to the increased evaluation of 60 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine for the entire appeal period.  

ORDER

An evaluation of 60 percent is granted for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, subject to governing regulations concerning payment of 
monetary benefits. 


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


